     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,          :
                                   :         11-cr-93-1 (JSR)
          -v-                      :
                                   :         OPINION & ORDER
SIAVOSH HENAREH,                   :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     In 2010 and 2011, Siavosh Henareh brokered a 190-kilogram

heroin   transaction.     The   heroin   shipments   were   intended   for

distribution in the U.S., and some of the proceeds were meant to

finance the terrorist organization Hezbollah.        Henareh expected to

receive a six-figure commission.         He was arrested in Romania,

extradited, tried, and convicted of conspiracy to import heroin,

in violation of 21 U.S.C. § 963.

     At sentencing, the Court found that Henareh had “knowingly

perjured himself in his testimony at trial on numerous occasions.”

Sent. Tr., ECF No. 146-2, at 12.         The applicable United States

Sentencing Guidelines range was 292 to 365 months.             The Court

remarked upon the gravity of Henareh’s offense and found him to be

generally unsympathetic.        Id. at 33 (explaining that Henareh’s

presentation at sentencing was “filled with rationalizations and

excuses and evasions for what the evidence proved overwhelmingly

was his involvement in a huge narcotics scheme whose purpose,



                                    1
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 2 of 15



moreover,    was   to    provide    support        for   terrorist    activities”).

Nevertheless, the Court found that a Guidelines sentence would be

greater than necessary to comply with the purposes of criminal

sentencing because (1) Henareh’s role and involvement were “far

from critical to the conspiracy,” (2) he had no prior criminal

record, (3) “all the evidence before the Court suggests that in

every other aspect of his life, he has conducted himself as a good

father, good family man, good citizen, good person,” and (4) the

Guidelines    range     called     for   a       sentence   “reserved   for   either

kingpins or major recidivists or others whose life conduct bespeaks

a degree of venality and evil that cannot truly on these facts be

imputed to Mr. Henareh.”            Id. at 33-34.            The Court imposed a

sentence principally consisting of 210 months’ imprisonment.

     Henareh has now served about two-thirds of his sentence.                     On

October 9, 2020, Henareh moved pro se for compassionate release.

Emergency Motion for Reduction of Sentence, ECF No. 142. The Court

appointed counsel under the Criminal Justice Act to supplement the

motion, and it has been fully briefed.                   See Mem. in Support, ECF

No. 144; Mem. in Opp., ECF No. 146; Reply Mem., ECF No. 147.

     Henareh argues that two extraordinary and compelling reasons

warrant his immediate release: first, the risk posed by COVID-19

given his age (63) and hypertension; and second, following his

wife’s   stroke    and    his    mother-in-law’s            serious   illness,   his

family’s need for his emotional and financial support.


                                             2
       Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 3 of 15



                              LEGAL STANDARD

       Henareh moves for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), which provides:

       [T]he court, . . . upon motion of the defendant after
       the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . , after considering
       the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a
       reduction.

This     remedy   is    sometimes     colloquially     referred     to   as

“compassionate release,” but, as the Second Circuit has explained,

“compassionate release is a misnomer.          18 U.S.C. § 3582(c)(1)(A)

in fact speaks of sentence reduction.        A district court could, for

instance, reduce but not eliminate a defendant’s prison sentence

. . . .”     United States v. Brooker, 976 F.3d 228, 237 (2d Cir.

2020).    And this Court has previously done so. United States v.

Garcia, No. 11 CR. 989 (JSR), 2020 WL 7212962 (S.D.N.Y. Dec. 8,

2020); United States v. Rodriguez, No. 00 CR. 761-2 (JSR), 2020 WL

5810161 (S.D.N.Y. Sept. 30, 2020).

       A Court evaluating a motion under this statute must ask four

questions: (1) has the defendant complied with the administrative

exhaustion requirement, (2) has the defendant shown extraordinary

and compelling reasons warranting a sentence reduction, (3) are

the 18 U.S.C. § 3553(a) sentencing factors consistent with a lesser


                                     3
       Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 4 of 15



sentence   than    that   previously       imposed,    and    (4) is       there   a

particular    sentence    reduction    consistent      with    the     §   3553(a)

factors that is also warranted by extraordinary and compelling

reasons?

       The Government appears to believe that, in addition, Henareh

must demonstrate that he falls within one of the compassionate

release categories enumerated in Application Note 1 to United

States Sentencing Guidelines § 1B1.13.                 The Application Note

constitutes the Sentencing Commission’s Policy Statement on this

topic, and it recognizes three categories of extraordinary and

compelling    reasons     --   relating     to   the    defendant’s        medical

condition, age, and family circumstances -- as well as such other

extraordinary and compelling reasons “determined by the Director

of the Bureau of Prisons.”       U.S.S.G. § 1B1.13 App. N. 1(d).

       However, the Government misunderstands Henareh’s burden.                    In

Brooker, the Second Circuit rejected the Government’s argument

that “courts remain bound by [U.S.S.G. § 1B1.13 App. N. 1(d)],

which makes the Bureau of Prisons the sole arbiter of whether most

reasons qualify as extraordinary and compelling.”                    976 F.3d at

230.   The court “h[e]ld that Application Note 1(D) does not apply

to compassionate release motions brought directly to the court by

a defendant under the First Step Act.”           Id.   Instead, Congress has

“empowered district courts evaluating motions for compassionate

release to consider any extraordinary and compelling reason for


                                       4
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 5 of 15



release that a defendant might raise.”                  Id.    Congress has imposed

but one limitation: “[R]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.”                       Brooker, 976

F.3d at 237-238 (quoting 28 U.S.C. § 994(t)) (emphasis in Brooker).

                                      ANALYSIS

     I.     Administrative Exhaustion

     Henareh         has    satisfied        the       administrative       exhaustion

requirement because Henareh requested compassionate release from

the warden of his facility, who denied the request, and more than

a month has passed since Henareh’s request.

     II.    Extraordinary and Compelling Reasons

     Henareh argues that two extraordinary and compelling reasons

warrant his immediate release: COVID-19 risk and his family’s need

for his support in Romania.

     Henareh         undoubtedly     faces       a   heightened    risk     for   severe

COVID-19 because of his age and medical condition.                    Henareh is 63.

According       to   the   Centers    for    Disease      Control    and    Prevention

(“CDC”), adults age 50-64 who contract COVID-19 are 30 times more

likely     to    die    than   adults       age      18-29.1      Henareh    also   has




1       CDC,        Older       Adults        and       COVID-19,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last accessed Jan. 8, 2021).



                                             5
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 6 of 15



hypertension, which the CDC has said might place individuals at

heightened risk for severe COVID-19.2

     This Court has considered many motions for compassionate

release based on the pandemic, but Henareh’s motion is unusual in

two respects.     First, Henareh has already apparently contracted

and recovered from COVID-19.     Early in the pandemic, on March 31,

2020, Henareh complained of muscle aches, night sweats, a fever,

and a cough.    He was given acetaminophen, placed in isolation, and

monitored.   He received a COVID-19 test, which came back positive.

After 17 days, the facility concluded that Henareh had recovered

and returned him to the general population.       The Government argues

that, having already contracted COVID-19, Henareh is less likely

to contract it again. Henareh does not really dispute this, though

he argues that reinfection, although improbable, is possible, and

that, also improbably, there is a chance that Henareh’s COVID-19

test was a false positive.

     Second, Henareh is incarcerated at USP Lompoc, part of FCC

Lompoc.   It is difficult to find words to describe FCC Lompoc’s

tragic failure to protect its inmates during the pandemic.             The

Department of Justice Office of the Inspector General (“OIG”)

released a report in July on the topic.      At that time, all inmates


2 CDC, Certain Medical Conditions and Risk for Severe COVID-19
Illness,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#serious-heart-
conditions (last accessed Jan. 8, 2021).

                                   6
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 7 of 15



at one of the FCC Lompoc facilities (FCI Lompoc) had been given a

COVID test.   The number of inmates testing positive for COVID-19

exceeded 75 percent, and the number of staff testing positive

exceeded 60 percent.    Sadly, four inmates died.        The OIG faulted

FCC Lompoc for a “preexisting shortage of medical staff,” a “COVID-

19 screening process [that] was not fully effective,” and a lack

of sufficient personal protective equipment.3          The OIG also found

that throughout this time, the Bureau of Prisons (“BOP”) made very

little use of its authority to release inmates to home confinement.

Finally, the OIG found that in one specific instance early in the

pandemic (March 22, 2020), FCC Lompoc neglected to test or isolate

a symptomatic inmate who later tested positive. Notably, Henareh’s

own infection followed close on the heels of this failure to act.

     The Government concedes FCC Lompoc’s early failures but notes

that FCC Lompoc has taken measures to improve its response to

COVID-19.4    More   relevantly,   the   very   fact   that   Henareh   had


3 Department of Justice, Office of the Inspector General, Remote
Inspection   of   Federal   Correctional   Complex   Lompoc   ii,
https://oig.justice.gov/sites/default/files/reports/20-086.pdf
(July 2020) (last accessed Jan. 8, 2021).

4  The Government also argues that this Court should apply
Sentencing Guidelines § 1B1.13 and the associated Application Note
and that, based on that Note, Henareh’s medical condition is not
an extraordinary and compelling circumstance because he is not
suffering from a “serious medical condition . . . that
‘substantially diminishes [his] ability . . . to provide self-care
within the environment of a correctional facility and from which
he . . . is not expected to recover.’” United States v. Zubkov,
No. 14 Cr. 773 (RA), 2020 WL 2520696, at *3 (S.D.N.Y. May 18, 2020)

                                   7
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 8 of 15



COVID-19 and recovered considerably diminishes his current risk.

If the once-terrible conditions at Lompoc warrant any reduction in

Henareh’s term, therefore, it must be on a basis other than any

current health risk.

     Before turning to what that basis might be, however, it should

be noted that, separate and apart from COVID-19 risk, Henareh

argues that a second extraordinary and compelling circumstance

warrants his release: his wife and 15-year-old son need him back

in Romania.   Specifically, his wife suffered a stroke in 2017 and

can no longer work or live independently.        Henareh contends that

his wife and son are now completely dependent on the generosity of

friends and neighbors for basic necessities.          Henareh’s mother-

in-law is also severely ill.    The Government argues, however, that

Henareh has siblings who could care for his wife and son, and they

do seem to have generally muddled through since his wife suffered

her stroke three years ago.5




(quoting U.S.S.G. § 1B1.13, App. n.1(A)). However, as noted above,
Brooker clarified that the Application Note is not binding upon
the Court and the Court may consider extraordinary and compelling
circumstances other than those enumerated therein.

5 The Government again cites the Guidelines and Application Note
as if they are binding, saying that “Henareh does not claim that
his son’s sole caregiver was incapacitated or that he is the only
available caregiver for his wife, which are the relevant inquiries
under § 1B1.13, Application Note 1(C).” Opp., ECF No. 146, at 10
& n.6.   Again, however, the Application Note is not binding on
this Court.

                                   8
        Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 9 of 15



        In short, the specific circumstances on which Henareh relies

-- the bad conditions at Lompoc and the hardships faced by his

family in Romania -- are not sufficiently compelling to warrant

his immediate release.          As noted, Henareh has likely already

contracted and recovered from COVID-19.           While the Court does not

entirely discount the chance either that Henareh experienced a

false positive or that he could be reinfected, he has not shown

these to be more than remote possibilities.             On top of this, a

vaccine may be available at Lompoc in the relatively near future

and, perversely, the extraordinary rate of infection at Lompoc

might already have brought it close to herd immunity.                 On these

facts, the Court finds that the risk of future COVID-19 infection

is not an extraordinary and compelling circumstance warranting

Henareh’s immediate release.

        Henareh’s family needs, while also not irrelevant, do not

support immediate release.          Nor can it be said that financial

hardship to one’s family -- a common result of one’s committing a

crime     and   being     imprisoned   --   can   of   itself    be     called

“extraordinary.”        Indeed, when someone commits a serious crime and

is caught, the felon’s family members are almost always among the

primary victims of the result of his misconduct and suffer both

financially and psychologically.

        But, as previously noted, the Court must consider not only

immediate release, but also sentence reduction.           And here Henareh


                                       9
      Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 10 of 15



has   a   somewhat    better   case.        Most    notably,   the    severity   of

Henareh’s    sentence    has   been    effectively        increased    because   --

through BOP’s failures at FCC Lompoc -- he was forced to confront

a risk of serious illness and death, along with the psychological

toll that that entailed.              To be sure, the vast majority of

Henareh’s fellow inmates at FCC Lompoc were also infected, but due

to Henareh’s age and hypertension, he faced an especially harrowing

ordeal and an especially high risk of death: as noted above,

inmates of Henareh’s age are 30 times more likely to die than

inmates     younger    than    30,    and    that    is    before     taking   into

consideration Henareh’s hypertension.              Several of Henareh’s fellow

inmates did not survive their infections.                  Fortunately, Henareh

did, but that does not detract from the serious risk he faced

because of FCC Lompoc’s ineptitudes.

      Along the same lines, while general financial hardship to

Henareh’s family was, as noted, a foreseeable effect of his

incarceration, his wife’s stroke was not particularly foreseeable

and has imposed still further hardships and strain.                   And one can

only speculate as to how long the family members will continue to

support his wife and son.

      Putting this all together, the Court finds that (1) the

unexpectedly harsh punishment to which Henareh has been subjected

-- both because of his age and hypertension and because of FCC

Lompoc’s failure to protect its inmates from the pandemic -- and


                                        10
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 11 of 15



(2) his family’s        likely future     need for    financial and other

support,   together constitute a sufficiently             extraordinary and

compelling    combination    of   circumstances      to   warrant    a   modest

reduction in Henareh’s sentence.

     III. The 3553(a) Factors

     Next, the Court must weigh the factors listed in 18 U.S.C.

§ 3553(a), the same factors the Court considers whenever imposing

a sentence.

     One group of relevant factors relates to the crime itself:

“the nature and circumstances of the offense” and “the need for

the sentence imposed . . . to reflect the seriousness of the

offense    [and]   to   promote   respect   for   the     law.”     18   U.S.C.

§ 3553(a)(1)-(2).       The Court’s consideration of these factors is

independent of any risk or hardship imposed by the pandemic.

Henareh participated in a major drug conspiracy.                  He sought to

profit from a scheme meant to poison American streets with heroin

and to fund the terrorist activities of Hezbollah.                On the other

hand, as the Court recognized at sentencing, Henareh’s role and

involvement were not especially critical to the conspiracy; he was

not a “kingpin.”

     The Court must also consider “the history and characteristics

of the defendant.”      18 U.S.C. § 3553(a)(1).      Here, too, little has

changed.     This was Henareh’s first criminal conviction, and based

on the evidence the Court had seen, “in every other aspect of his


                                     11
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 12 of 15



life [besides this crime, Henareh] conducted himself as a good

father, good family man, good citizen, good person.”           Sent. Tr.,

ECF No. 146-2, at 33-34.      Nothing has occurred during Henareh’s

incarceration that alters that assessment; but it was already fully

taken into account in the below-guidelines sentence the Court

originally imposed.6

     More immediately relevant are certain other § 3553(a) factors

such as “the kinds of sentences available,” “the need for the

sentence imposed . . . to provide just punishment for the offense

[and] to afford adequate deterrence to criminal conduct,” and “the

need for the sentence imposed . . . to provide the defendant with

needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.”           18 U.S.C.

§ 3553(a)(2)-(3).      Viewed through these lenses, the sentence

Henareh is now serving looks materially different from the sentence

the Court envisioned.

     Some of those differences affect all inmates during the

pandemic, such as constant lockdowns and other unusually severe




6 Henareh’s arguments for compassionate release are not grounded
in a claim of complete rehabilitation. Nevertheless, to show that
he is not a “model inmate,” the Government points to Henareh’s
minor infractions (e.g., refusing to obey an order, interfering
with staff). Defense counsel counters that Henareh, a non-native
English speaker, struggles to comprehend guards’ instructions. On
the present record, and given the plausibility of that explanation,
the infractions are of negligible relevance to the § 3553(a)
inquiry.

                                   12
       Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 13 of 15



conditions of confinement necessary to reduce the risk of COVID

infection in the close quarters of a prison.                           Another difference,

while not affecting the entire federal prison population, was sadly

widespread at FCC Lompoc: the overwhelming risk of contracting

COVID-19.     But most importantly, unlike most inmates at FCC Lompoc

or    otherwise,         Henareh,         because       of     his     advanced        age    and

hypertension,       faced       a   heightened          risk    that    if     he   contracted

coronavirus, he could suffer serious illness or even death.                                   The

Court plainly must consider the risk of serious illness or death

to which Henareh was exposed when assessing the “kinds of sentences

available,”        as    well       as     whether      a     sentence        reflects       “just

punishment” and whether the sentence provided Henareh with needed

medical     care,        training,         and     other       correctional         treatment.

Furthermore,        both      the        increased      risks     faced       by    vulnerable

individuals like Henareh and the heightened restrictions imposed

upon all prisoners during the pandemic may enhance the deterrent

effect of prison sentences served during the pandemic by making

the    conditions        of   confinement             harsher,       both     physically      and

psychologically, than they would otherwise normally be.

       Balancing these and all the relevant § 3553(a) factors, the

Court finds that while releasing Henareh today would be totally

inconsistent with the severity of his crimes, a modest reduction

in the length of the sentence is appropriate.                           In other words, if

at    the   time    of    sentencing         the      Court    had     been    aware     of   the


                                                 13
       Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 14 of 15



conditions of confinement Henareh would face, then it would have

found a term of somewhat less than 210 months’ imprisonment to be

sufficient, but no greater than necessary, to achieve the purposes

of criminal sentencing.

       IV.     The Nexus Requirement

       Finally, the Court asks whether there is a sentence reduction

consistent with the § 3553(a) factors that is warranted by the

extraordinary and compelling reasons.                    A motion for sentence

reduction can be granted only where there is a nexus between the

two because the Court may reduce a defendant’s sentence only if

the    “extraordinary        and    compelling     reasons      warrant    such   a

reduction.”         18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       While     courts     rarely     consider    this        nexus   requirement

explicitly, it comes into focus when a court considers granting a

partial reduction in sentence, rather than immediate compassionate

release.       Here, the nexus is apparent because the Court does not

find   that     a    risk   of    imminent    illness     or   death   constitutes

extraordinary and compelling circumstances.                Rather, as noted, the

Court finds that the unexpectedly harsh punishment to which Henareh

has been subjected and his family’s need for his support constitute

extraordinary and compelling circumstances warranting a partial

reduction in Henareh’s sentence.

       How much of a reduction these circumstances warrant is a very

different      inquiry,     not    subject    to   any    guidelines      or   other


                                         14
     Case 1:11-cr-00093-JSR Document 153 Filed 01/13/21 Page 15 of 15



prescribed calculation.     Weighing all the evidence and arguments

offered by both sides, the Court concludes that these extraordinary

and compelling circumstances warrant a reduction of one year, i.e.,

12 months.    The Court also concludes that such a reduction is

consistent with the § 3553(a) factors; in other words, if the Court

were imposing sentence on Henareh afresh, with full foresight of

these conditions, it would have found that a sentence of 198

months’ imprisonment was sufficient to comply with the purposes of

criminal sentencing.

     For the foregoing reasons, Henareh’s motion for a reduction

in sentence is granted in part, and his sentence is modified to

reduce the term of imprisonment from 210 months to 198 months.

All other aspects of his sentence remain in full force and effect.

     SO ORDERED.

Dated:    New York, NY                  _______________________
          January 13, 2020              JED S. RAKOFF, U.S.D.J.




                                   15
